DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter L. Kendall (Reg. No. 46,246) on 16 August 2022.

The application has been amended as follows: 

The Claims:
Claim 14 (Currently Amended): A method of cooling a focal spot and an anode in an X-ray generator, wherein the anode includes a target having a focal spot, wherein heat is generated in the anode and focal spot during an operation of the X-ray generator, comprising: 
cooling the anode by providing a plurality of fin elements on the anode that transfer heat from the anode to surrounding air to cool the anode; and 
providing a liquid channel in the anode, wherein the liquid channel includes a cooling liquid, and wherein the liquid channel is located adjacent to the target to enable a transfer of heat from the focal spot to the cooling liquid to cool the focal spot, and wherein the plurality of fin elements, the liquid channel, and the anode form a unistructure.

Claim 17 (Currently Amended): The method according to claim 14, further including providing a channel intermediate portion located between a channel inlet portion and a channel outlet portion, wherein the channel intermediate portion provides spot cooling of the focal spot.

Allowable Subject Matter

Claims 1-6, 8-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, Lounsberry et al. (U. S. Patent No. 4,943,989 A) disclosed a heat-transfer device that comprises:
a heatsink portion formed with an anode (15), the heatsink portion having a plurality of fin elements (54) that transfer heat from the anode to surrounding air to cool the anode (column 4, lines 29-56); and 
a heat-transfer portion formed with the anode, wherein the heat-transfer portion includes a liquid channel (50) having a cooling liquid (a liquid coolant), wherein the liquid channel is located adjacent to a target (13) to enable a transfer of heat from a focal spot to the cooling liquid to cool the focal spot (column 4, line 57 - column 6, line 13). 
However, the prior art failed to disclose or fairly suggested a heat-transfer device that comprises:
a heatsink portion, a heat-transfer portion, and an anode that form a unistructure.

With respect to claims 8-12, Lounsberry et al. (U. S. Patent No. 4,943,989 A) disclosed a cooling system that comprises: 
a heat-transfer element attached to an anode (15), the heat-transfer element having a plurality of fin elements (54) that transfer heat from the anode to surrounding air to cool the anode (column 4, lines 29-56). 
Furthermore, Morton et al. (U. S. Patent No. 9,263,225 B2) disclosed a cooling system that comprises:
a liquid channel (12) formed in an anode (1), wherein the liquid channel includes a cooling liquid (a coolant fluid), and the liquid channel is adjacent to a target, wherein heat from a focal spot is transferred to the cooling liquid to cool the focal spot, wherein the heat-transfer element, the liquid channel, and the anode are unistructurally formed; and 
a circulation pump that moves the cooling liquid in the liquid channel (column 3, lines 13-21).
However, the prior art failed to disclose or fairly suggested a cooling system that comprises:
a heat-transfer element, a liquid channel, and an anode that are unistructurally formed.

With respect to claims 14-20, Lounsberry et al. (U. S. Patent No. 4,943,989 A) disclosed a method of cooling a focal spot and an anode (15) in an X-ray generator, wherein the anode includes a target (13) having a focal spot, wherein heat is generated in the anode and focal spot during an operation of the X-ray generator, comprising: 
cooling the anode by providing a plurality of fin elements (54) on the anode that transfer heat from the anode to surrounding air to cool the anode (column 4, lines 29-56). 
Furthermore, Morton et al. (U. S. Patent No. 9,263,225 B2) disclosed a method that comprises:
providing a liquid channel (12) in the anode (1), wherein the liquid channel includes a cooling liquid (a coolant fluid), and wherein the liquid channel is located adjacent to the target to enable a transfer of heat from the focal spot to the cooling liquid to cool the focal spot (column 3, lines 13-21). 
However, the prior art failed to disclose or fairly suggested a method as claimed, wherein: 
a plurality of fin elements, a liquid channel, and an anode form a unistructure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 14 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 1-6 have been fully considered.  The objections of claims 1-6 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 2 and 3 have been fully considered.  The objections of claims 2 and 3 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 8-12 have been fully considered.  The objections of claims 8-12 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 9 and 10 have been fully considered.  The objections of claims 9 and 10 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 14-20 have been fully considered.  The objections of claims 14-20 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 15 and 16 have been fully considered.  The objections of claims 15 and 16 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 14 June 2022 with respect to claims 2, 3, 6, 9, 10, 12, 16, and 20 have been fully considered.  The rejection of claims 2, 3, 6, 9, 10, 12, 16, and 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Steck et al. (U. S. Patent No. 10,178,748 B1) disclosed a stability of an X-ray spot.
Morton et al. (U. S. Patent No. 9,263,225 B2) disclosed an X-ray tube comprising an anode having a coolant tube.
Kerpershoek et al. (U. S. Patent No. 7,440,549 B2) disclosed an X-ray generator comprising an anode having a heat pipe.
Morton et al. (U. S. Patent No. 7,349,525 B2) disclosed X-ray sources.
Kendall et al. (U. S. Patent No. 7,236,571 B1) disclosed systems and an apparatus for integrated cooling of an X-ray tube.
Baur et al. (U. S. Patent No. 7,192,189 B2) disclosed a portable industrial X-ray system conveniently field-configurable for gas cooling or liquid cooling.
Miller (U. S. Patent No. 6,580,780 B1) disclosed an X-ray tube comprising a stationary anode having a cooling system.
Snyder et al. (U. S. Patent No. 6,377,659 B1) disclosed X-ray tubes and X-ray systems having a thermal gradient device.
Rogers et al. (U. S. Patent No. 6,215,852 B1) disclosed a thermal-energy storage and a transfer assembly.
Andrews et al. (U. S. Patent No. 6,115,454 A) disclosed a high-performance X-ray generating apparatus comprising an improved cooling system.
Virshup et al. (U. S. Patent No. 5,802,140 A) disclosed an X-ray generating apparatus comprising an integral housing.
Lounsberry et al. (U. S. Patent No. 4,943,989 A) disclosed an X-ray tube comprising a liquid-cooled heat receptor.
Wittry (U. S. Patent No. 4,165,472 A) disclosed an X-ray source comprising a rotating anode and a cooling technique therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884